Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 02/05/2021 ("02-05-21 Final OA"), the Applicant amended the independent claim 1 to include the previously-indicated allowable subject matter of claim 5 and then canceled claim 5 and amended the independent claim 19 to include the previously-indicated allowable subject matter of claim 20 and then canceled claim 20 on 03/26/2021 in an After Final Consideration Program Request ("AFCP 2.0 Request") filed on 03/25/2021.  
In the AFCP 2.0 Request, the Applicant also amended claims 4, 6-9 and 18.
Currently, claims 1, 3, 4 and 6-19 are pending.

Information Disclosure Statement (IDS)
The Applicant submitted two information disclosure statements on 02/02/2021 ("02-02-21 IDS") and 03/24/2021 ("03-24-21 IDS").
Since the Applicant has met the provisions of 37 CFR 1.97(e)(1) and fee set forth under 37 CFR 1.17(p), the 02-02-21 IDS and 03-24-21 IDS are in compliance and are being considered by the examiner.



Response to Arguments
Applicant’s amendments to the independent claim 1 including the previously-indicated allowable subject matter of claim 5 and the Applicant's amendments to the independent claim 19 including the previously-indicated allowable subject matter of 

Allowable Subject Matter
Claims 1, 3, 4 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the independent claim 1 has been amended to include the previously-indicated allowable subject matter of claim 5 set forth starting on page 13 under line item number 2 of the 02-05-21 Final OA.
Claims 3, 4 and 6-16 are allowed, because they depend from the allowed independent claim 1. 

Independent claim 17 and its dependent claim 18 are allowed for the same reason(s) as stated on page 13 under line item number 2 of the 02-05-21 Final OA.

Independent claim 19 is allowed, because the independent claim 19 has been amended to include the previously-indicated allowable subject matter of claim 20 set forth starting on page 13 under line item number 2 of the 02-05-21 Final OA.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        01 April 2021